Citation Nr: 9910792	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  97-20 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical treatment received from February 1, 
1997, to February 4, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to April 
1945.  An appeal has been taken from a March 1997 decision by 
the Department of Veterans Affairs (VA) Outpatient Clinic, 
Columbus, Ohio, denying entitlement to reimbursement or 
payment of the expenses incurred in connection with treatment 
of the veteran at the Southeastern Ohio Regional Medical 
Center from February 1, to February 4, 1997.  The expenses of 
his treatment at that facility from January 29 to January 31 
were approved for payment.  The case was initially before the 
Board of Veterans' Appeals (Board) in September 1998 when it 
was remanded for further action.  The case is again before 
the Board for further appellate consideration.


REMAND

As pointed out in the September 1998 remand, no documents 
pertaining to the claim other than the statement of the case 
and the veteran's substantive appeal (VA Form 9) are of 
record.  The Board, among other things, asked that the 
originating agency associate with the veteran's claims file 
any records regarding his treatment at the Southeastern Ohio 
Regional Medical Center and any records related to his appeal 
for payment or reimbursement of those expenses.  It was also 
asked that the originating agency contact the veteran and ask 
him to provide the name and address of his private physician 
who attended him at the Southeastern Ohio Regional Medical 
Center referred to in his July 1997 substantive appeal.  It 
was also asked that the veteran provide a statement from his 
private physician expressing an opinion as to the feasibility 
of transferring the veteran to a VA facility after his 
admission to the private medical center.  In this regard, the 
veteran had contended that his private physician who had been 
attending him at the private medical center did not think it 
would be in his best interest to have him transferred to a VA 
medical facility.

In January 1999 the veteran's claims file and the appellate 
folder were returned to the Board; however, the requested 
information was not included.  The appellate folder contains 
a VA Form 119 dated in November 1998 indicating that the 
originating agency would comply with the remand and forward 
the requested documents when available.  However, as noted 
previously, the requested documents have not been received.

The Board notes that in the case of Stegall v. West, 11 Vet. 
App. 268 (1998), the U.S. Court of Veterans Appeals for 
Veteran's Claims held that a remand by the Board imposed upon 
the Secretary of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the remand.  It was also 
held that where the remand orders of the Board were not 
complied with, the Board itself erred in failing to ensure 
compliance.  Accordingly, under the circumstances, the case 
is again REMANDED to the originating agency for the following 
action:

1.  The originating agency should 
associate with the veteran's claims file 
any records regarding the veteran's 
treatment at the Southeastern Ohio 
Regional Medical Center from January 29 
to February 4, 1997, and any records 
related to his appeal for payment or 
reimbursement for unauthorized medical 
expenses incurred in connection with the 
treatment.

2.  The originating agency should contact 
the veteran and ask that he provide the 
name and address of his private physician 
who attended him at the Southeastern Ohio 
Regional Medical Center referred to in 
the VA Form 9 dated in July 1997.  When 
the requested information and any 
necessary authorization have been 
received, the originating agency should 
obtain copies of all pertinent records 
from the veteran's January to February 
1997 treatment at the private medical 
center which have not been already 
obtained. 

3.  The veteran should also be asked to 
provide a statement from his private 
physician expressing an opinion as to the 
feasibility of transferring the veteran 
to a VA medical facility following his 
admission to the Southeastern Ohio 
Medical Center.  All records obtained 
should be associated with the veteran's 
claims file.

4.  The originating agency should then 
review the veteran's case by considering 
all of the evidence of record.  The 
review should also include a 
consideration of the provisions of 38 
C.F.R. § 17.120 regarding reimbursement 
or payment of the cost of private medical 
treatment obtained without prior 
authorization from the VA should be 
considered.  If the determination remains 
adverse to the veteran, he and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition warranted in this case pending 
completion of the requested action.


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



